Citation Nr: 1629187	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-46 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension
 
2.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD).
 
3.  Entitlement to an increased rating for the service-connected degenerative disc disease (DDD) of the lumbar spine.
 
4.  Entitlement to an increased rating for a service-connected right shoulder disability.
 
5.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee instability.
 
6.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee arthritis.

7.  Entitlement to individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1998. 

These matters come before the Board of Veterans' Appeals  (BVA or Board) on appeal from March 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

These issues were remanded for further development by the Board in October 2014.  As noted in the Board's prior decision, although the Veteran had initially requested a hearing before a Veterans Law Judge, he later withdrew that request, and the Veteran confirmed that he did not want a hearing when contacted in February 2016.

The Board notes that the issue of entitlement to service connection for a bilateral foot condition was also remanded in October 2014 for additional development.  Subsequently, the RO granted service connection for a bilateral foot condition, Morton's neuroma with metatarsalgia and hallux rigidus, in a May 2015 rating decision.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.

Additionally, in the May 2015 rating decision, the RO increased the evaluation assigned to the Veteran's GERD to 10 percent, effective October 10, 2008, and to 30 percent, effective July 25, 2014.  The RO also increased the evaluation assigned to the Veteran's service-connected right shoulder disability to 30 percent, effective July 25, 2014.  Since the RO did not assign the maximum disability ratings possible, these appeals for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the issue of entitlement to service connection for a dental condition (claimed as an abscess) was addressed in a May 2015 supplemental statement of the case (SSOC).  However, the Board denied this claim in the October 2014 determination.  Although it is regrettable the RO erroneously included this issue in the SSOC, the issue is no longer on appeal before the Board as it was previously, finally denied.

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  In a July 2011 statement and a July 2012 substantive appeal, the Veteran indicated that the evidence supports his claim, including entitlement to TDIU benefits.  As such, the Board finds that Rice is applicable to the current appeal, and the issue of entitlement to TDIU is before the Board.

The issues of entitlement to service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, the Board notes that over the past couple years, a private attorney has written numerous letters to VA inquiring as to the status of the Veteran's appeals.  The Veteran had appointed this private attorney early in 2013 as his representative; however, he subsequently completed numerous forms in July 2013, October 2013, and January 2014 appointing Texas Veterans Commission as his representative.  Apparently the attorney is unaware of this fact, but the RO should ensure that it does not respond to the attorney's requests, as this would be a privacy violation, unless the Veteran chooses to re-appoint her.  


FINDINGS OF FACT

1.  For the period of October 10, 2008, to June 29, 2014, the Veteran's service-connected GERD was manifested by daily regurgitation.
 
2.  For the period of June 30, 2014, to the present, the Veteran's service-connected GERD is manifested by persistently recurrent epigastric distress, with pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.

3.  The Veteran's service-connected DDD of the lumbar spine is manifested by complaints of pain, limitation of motion, and guarding/muscle spasm not resulting in abnormal gait or spinal contour. 
 
4.  For the period of October 10, 2008, to June 29, 2014, the Veteran's service-connected right shoulder disability was manifested by complaints of pain and limitation of motion greater than shoulder level.
 
5.  For the period of June 30, 2014, to the present, the Veteran's service-connected right shoulder disability is manifested by limitation of range of motion to less than shoulder level and complaints of pain.

6.  The Veteran's service-connected left knee disability is manifested by instability, arthritis, limitation of motion, and pain.



CONCLUSIONS OF LAW

1.  For the period of October 10, 2008, to June 29, 2014, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected GERD were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7346 (2015).

2.  The effective date of the 30 percent rating for GERD is changed to June 30, 2014; the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected GERD were not met at any time since June 30, 2014.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7346 (2015).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected DDD of the lumbar spine were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2015).

4.  For the period of October 10, 2008, to June 29, 2014, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected right shoulder disability were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).

5.  The effective date of the 30 percent rating for the right shoulder disability is changed to June 30, 2014; the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected right shoulder disability were not met at any time since June 30, 2014.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).

6.  The criteria for a disability rating in excess of 10 percent for service-connected left knee instability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

7.  The criteria for a disability rating in excess of 10 percent for service-connected left knee arthritis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5210, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in November 2008 and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided VA examinations which addressed his GERD and his back, right shoulder, left knee disabilities in June 2014.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an increased rating for service-connected GERD.
 
In a March 2009 rating decision, the RO granted service connection for GERD and assigned a 0 percent rating , effective October 10, 2008, under Diagnostic Code 7307.  In May 2015 rating decision, the RO assigned a 10 percent evaluation, effective October 10, 2008, and a 30 percent evaluation, effective July 25, 2014, changing the Diagnostic Code to 7346.  The Veteran seeks higher evaluations.

GERD does not have a specific diagnostic code.  Diagnostic Code 7307 pertains to hypertrophic gastritis (identified by gastroscope).  A 10 percent rating is warranted for chronic gastritis with small nodular lesions and symptoms.  Since nodular lesions shown on gastroscope is not part of the Veteran's service-connected condition, a compensable rating is not warranted under this code.  The Board agrees with the RO's determination to change the diagnostic code to 7346, which pertains to hiatal hernia symptoms, as this more appropriately encompasses the symptoms the Veteran experiences due to his GERD. 

Under Diagnostic Coder 7346, a 10 percent rating is warranted where GERD manifests with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for GERD that manifests as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest schedular rating of 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Board has reviewed all relevant post-service medical records, as well as the Veteran's statements.  The Veteran also underwent VA GERD examinations in January 2009 and June 2014, which are of record.  

As an initial matter, the Board notes that the RO assigned a 30 percent evaluation, effective July 25, 2014, based on a pertinent VA examination.  However, the Board notes that, while the examining physician signed the examination report on July 25, 2014, the examination was actually conducted on June 30, 2014.  As the June 30, 2014, VA examination report demonstrated that the Veteran's GERD manifests as persistently recurrent epigastric distress, with pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, the Board finds that the 30 percent evaluation should have been assigned effective June 30, 2014. 

With respect to whether the Veteran's GERD meets the criteria for an evaluation in excess of 30 percent for the period of June 30, 2014, to the present, the June 2014 VA examination report specifically reflected that the Veteran's GERD does not manifest with vomiting, material weight loss, hematemesis, melena, or moderate anemia.  Moreover, while this examination report does reflect complaints of sleep disturbance, there is no indication that the Veteran's symptoms are productive of severe impairment of health.  Moreover, there is no other evidence in the claims file from the period of June 30, 2014, to the present that reflects that the Veteran's GERD met any of the criteria for a 60 percent evaluation.  As such, an evaluation in excess of 30 percent is not warranted for the period of June 30, 2014, to the present.

With respect to the period of time on appeal from October 10, 2008, to June 29, 2014, the evidence does not demonstrate that the Veteran's GERD manifested with any of the symptoms listed under a 30 percent or a 60 percent evaluation.  Specifically, the evidence for this time period, to include the January 2009 VA examination report, does not reflect that the Veteran's GERD manifested with dysphagia, esophageal distress, anemia, melena, hematemesis, vomiting, or material weight loss.  The January 2009 VA examination report reflects that the Veteran had daily regurgitation, but that he ultimately had good control of his symptoms with medication.  There is no evidence from this time period reflecting that the Veteran's GERD symptoms produced considerable or severe impairment of health.  The January 2009 VA examination report specifically noted that the Veteran's overall general health was good.  He was employed as a canine instructor, and his GERD had no significant effects on his usual occupation.  As such, an evaluation in excess of 10 percent, prior to June 30, 2014, is not warranted.

The Board has reviewed the remaining diagnostic codes relating to the digestive system.  However, the Veteran's disability picture is most appropriately evaluated under Diagnostic Code 7346 based on his reported symptoms.  As such, an increased rating cannot be assigned under the other Diagnostic Codes pertinent to digestive disorders.

In summary, the preponderance of the evidence supports a 30 percent rating, but no higher, effective June 30, 2014.  The preponderance of the evidence is against an evaluation in excess of 10 percent for the period of time on appeal prior to June 30, 2014.  The benefit of the doubt rule of 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.


2.  Entitlement to an increased rating for the service-connected DDD of the lumbar spine.
 
In a December 2009 rating decision, the RO granted service connection for DDD of the lumbar spine and assigned a 0 percent evaluation, effective October 10, 2008, under Diagnostic Code 5242.  In a June 2011 rating decision, the RO increased the evaluation to 10 percent, effective October 10, 2008.  The Veteran is seeking a higher rating.

Diagnostic Codes 5242 and 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


      	A 40 percent rating is assigned for
      o	The thoracolumbar spine when
      ?	Forward flexion is 30 degrees or less, or
      ?	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records, which document complaints of back pain, as well as the Veteran's statements.  The Veteran also underwent VA spine examinations in January 2009, September 2010, and June 2014, which are of record.  

Upon review of all evidence of record, to include the aforementioned VA examination reports, the Board finds there is no medical or lay evidence demonstrating that the Veteran's service-connected lumbar spine disability has demonstrated forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  As such, an evaluation in excess of 10 percent is not warranted under the General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the January 2009, September 2010, and June 2014 VA spine examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  As such, an increased rating is not warranted under the Deluca criteria.  
The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In this regard, the  Board notes that, in a October 2014 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities.  For the right lower extremity, a 20 percent evaluation was assigned, effective October 31, 2013.  For the left lower extremity, a 10 percent evaluation was assigned, effective October 31, 2013.  Therefore, as the Veteran is already being rated separately for his radiculopathy of the bilateral lower extremities, he did not submit a notice of disagreement (NOD) with regard to the evaluations or the effective dates assigned in the October 2014 rating decision, and he has not submitted a new claim indicating that he believes the currently assigned ratings are inaccurate, the Board finds that no further discussion is needed at this time with regard to these ratings. 

No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's lumbar spine disability.  The Board acknowledges that the Veteran reported at the September 2010 VA examination that he suffered an incapacitating episode lasting 2 days in January 2010.  However, Note (1) of the Formula for Rating IVDS Based on Incapacitating Episodes specifically describes incapacitating episodes as being a period of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician.  Although the Veteran may voluntarily restrict his activities during flare-ups, that does not meet VA's definition of an incapacitating episode.  Further, there is no lay or medical evidence of record documenting an incapacitating episode having a total duration of at least 2 weeks but less than 4 weeks during a 12-month period at any period of time on appeal, as needed for an increased rating in this case.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected DDD of the lumbar spine.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

3.  Entitlement to an increased rating for a service-connected right shoulder disability.

In a March 2009 rating decision, the RO continued a 10 percent evaluation for a service-connected right shoulder disability under Diagnostic Code 5203.  In a May 2015 rating decision, the RO assigned a 30 percent evaluation for this disability, effective July 25, 2014, under Diagnostic Code 5201.  The Veteran seeks higher evaluations.

Under Diagnostic Code 5203, malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id.

Diagnostic Code 5201 provides for ratings based on limitation of motion of the arm.  An evaluation of 20 percent is assigned if the motion of the arm (as a major extremity) is limited at the shoulder level.  A 30 percent evaluation is assigned if the motion of the arm (as a major extremity) is limited to midway between the side and shoulder level.  A 40 percent evaluation is assigned if the motion of the arm (as a major extremity) is limited to 25 degrees from the side.  The Board observes that 40 percent is the maximum evaluation provided under Diagnostic Code 5201 for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  

Degenerative arthritis, or osteoarthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

The Board has reviewed all relevant post-service medical records, as well as the Veteran's statements, which document complaints of pain and limitation of motion.  The Veteran also underwent VA shoulder examinations in December 2008 and June 2014, which are of record.  

As an initial matter, the Board notes that the RO assigned a 30 percent evaluation, effective July 25, 2014, based on a pertinent VA examination.  However, while the examining physician signed the VA examination report on July 25, 2014, the examination was actually conducted on June 30, 2014.  As the June 30, 2014, VA examination report demonstrated that the Veteran's right shoulder abduction was 70 degrees, which is less than shoulder level, the Board finds that the 30 percent evaluation should have been assigned effective June 30, 2014. 

With respect to whether the Veteran's right shoulder disability meets the criteria of an evaluation in excess of 30 percent for the period of June 30, 2014, to the present, there is no evidence of record, to include the June 2014 VA examination report, which reflects that the Veteran's right shoulder disability manifests with limitation of motion of the arm to 25 degrees from the side.  As such, an evaluation in excess of 30 percent is not warranted for the period of June 30, 2014, to the present under Diagnostic Code 5201.    

With regard to evaluating this claim under Diagnostic Code 5203 for the period of June 30, 2014, to the present, a 20 percent evaluation is the maximum evaluation available under this diagnostic code.  As such, an evaluation in excess of the already assigned 30 percent rating is clearly not available under this diagnostic code.  

Additionally, assigning separate evaluations under both Diagnostic Codes 5203 and 5201 is not appropriate, as Diagnostic Code 5203 specifically indicates that the disability should be rated under these diagnostic criteria OR should be rated on impairment of the function of the contiguous joint.  Therefore, as the Veteran's impaired range of motion warrants a higher evaluation under Diagnostic Code 5201, the Veteran's service-connected disability is most appropriately rated under Diagnostic 5201 for this period of time.  An increased or separate evaluation is not available under Diagnostic Code 5203 for the period of June 30, 2014, to the present.

With respect to the period of time on appeal from October 10, 2008, to June 29, 2014, the evidence of record, to include the December 2008 VA examination report, does not demonstrate that the Veteran's service-connected right shoulder disability manifested with dislocation of the clavicle or scapula or nonunion of the clavicle or scapula with loose movement.  As such, an increased rating is not available under Diagnostic 5203 for the period of time on appeal prior to June 30, 2014.

Moreover, an increased rating is not warranted under Diagnostic Code 5201 for the period of October 10, 2008, to June 29, 2014.  There is no evidence of record, to include the December 2008 VA examination report, reflecting that the Veteran's limitation of motion was limited to shoulder level or greater, as needed for a compensable evaluation under this diagnostic code.  As such, an evaluation in excess of 10 percent, prior to June 30, 2014, is not warranted under Diagnostic Code 5201.

The Board has considered alternative avenues through which the Veteran may obtain increased or separate disability ratings.

As the Veteran is already receiving at least a 10 percent evaluation for the entire period of time on appeal for limitation of motion and other subjective complaints related to arthritis, an increased evaluation or separate evaluation is not warranted under Diagnostic Codes 5003 and 5010.

The remaining applicable diagnostic codes relating to shoulder disabilities include Diagnostic Code 5200 (scapulohumeral articulation, ankylosis) and Diagnostic Code 5202 (humerus, other impairment of).  There is no evidence that the Veteran's right shoulder disability manifests with ankylosis of any kind.  As such, an increased or separate compensable evaluation is not warranted for any period of time on appeal under Diagnostic Code 5200.  

Likewise, there is no evidence that the Veteran's right shoulder disability manifests with flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation of the scapulohumeral joint, or malunion of the humerus with marked or moderate deformity.  As such, an increased or separate compensable evaluation is not warranted for any period of time on appeal under Diagnostic Code 5202.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45, there is no indication in the medical evidence of record, to include the December 2008 and June 2014 VA shoulder examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  As such, an increased rating is not warranted under the Deluca criteria.  

In summary, the preponderance of the evidence supports a 30 percent rating, but no higher, effective June 30, 2014.  The preponderance of the evidence is against an evaluation in excess of 10 percent for the period of time on appeal prior to June 30, 2014.  The benefit of the doubt rule of 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee instability and an evaluation in excess of 10 percent for service-connected left knee arthritis.

In a March 2009 rating decision, the RO continued a 10 percent evaluation for service-connected left knee condition post-operative under Diagnostic Code 5257.  In a December 2009 rating decision, the RO granted a separate 10 percent evaluation for left knee degenerative arthritis, effective October 10, 2008, under Diagnostic Codes 5010-5260.  The Veteran is seeking higher ratings.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2015).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all relevant post-service medical records, as well as the Veteran's statements, which document complaints of pain and limitation of motion.  The Veteran also underwent VA knee examinations in December 2008, July 2012, and June 2014, which are of record.  

As the Veteran is already receiving a 10 percent evaluation for the entire period of time on appeal for limitation of motion related to arthritis, an increased evaluation is not warranted under Diagnostic Codes 5003 and 5010.

With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's left knee has a limitation of flexion to 30 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Code 5260.

With respect to granting a rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's left knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Code 5261.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The current 10 percent rating is for a slight disability, while a 20 percent rating requires a moderate disability.  The December 2008 VA examination noted no subluxation, and all stability tests were normal.   The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The July 2012 VA examiner did not comment on the issue of subluxation but noted all stability tests as normal.  At the June 2014 VA examination, the examiner noted no evidence or history of recurrent patellar subluxation/dislocation.  All joint stability tests were noted as normal.  Therefore, as the Veteran's left knee stability tests were noted as normal at all 3 VA examinations and there is no evidence of recurrent subluxation, the Board finds the evidence of record simply does not reflect that the Veteran's service-connected left knee instability manifests with recurrent subluxation or lateral instability that is moderate in severity.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5257.
 
The Board has considered alternative avenues through which the Veteran may obtain increased or separate disability ratings.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  The Board acknowledges that the December 2008 and June 2014 VA examination reports noted that the Veteran experiences locking of the left knee.  However, effusion of the left knee was not noted at any of the 3 VA examinations.  Moreover, the Board notes that the Veteran is already being compensated for his left knee pain, as he is receiving a 10 percent rating under Diagnostic Codes 5010-5260 for noncompensable limitation of motion that is accompanied by pain.  Further, the Veteran is receiving a 10 percent evaluation under Diagnostic Code 5257 for symptoms pertaining to his impairment of the left knee, despite the fact that the medical evidence of record from the period of time on appeal does not demonstrate recurrent subluxation or lateral instability.  Therefore, while the Board notes the Veteran's complaints of locking, the Board ultimately finds that an increased or separate evaluation is not available under Diagnostic Code 5258, as there is no evidence of effusion and the Veteran is already being compensated for his complaints of pain. 

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  The Veteran's July 2014 VA examination report reveals that the Veteran underwent a left knee meniscectomy in 1995, and his residuals include pain and reduced range of motion.   As the Veteran is already receiving separate ratings for these symptoms, a separate rating is not available under Diagnostic Code 5259 for these same symptoms.  To evaluate these symptoms again under Diagnostic Code 5259 would constitute pyramiding.  38 C.F.R. § 4.14 (2015). 

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the left knee, these diagnostic codes are not applicable. 

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45, there is no indication in the medical evidence of record, to include the December 2008, July 2012, and June 2014 VA knee examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  As such, an increased rating is not warranted under the Deluca criteria.  

In summary, the Board finds that the preponderance of the evidence is against the claims for increased ratings for the Veteran's service-connected left knee instability and his service-connected left knee arthritis.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.


5.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected disabilities addressed in this determination manifest with complaints of pain, limitation of motion, radiculopathy, instability, locking, and regurgitation.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.71, Diagnostic Code 5201, 5203, 5210, 5257, 5260, 5242; 38 C.F.R. § 4.114, Diagnostic Code 7346.

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration. 


ORDER

For the period of October 10, 2008, to June 29, 2014, entitlement to an evaluation in excess of 10 percent for service-connected GERD is denied.

An earlier effective date for the award of a 30 percent rating for service-connected GERD is granted as of June 30, 2014, subject to the laws and regulations governing payment of monetary benefits.

For the period of June 30, 2014, to the present, entitlement to an evaluation in excess of 30 percent for service-connected GERD is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected DDD of the lumbar spine is denied.

For the period of October 10, 2008, to June 29, 2014, entitlement to an evaluation in excess of 10 percent for service-connected right shoulder disability is denied

An earlier effective date for the award of a 30 percent rating for service-connected right shoulder disability is granted as of June 30, 2014, subject to the laws and regulations governing payment of monetary benefits.

For the period of June 30, 2014, to the present, entitlement to an evaluation in excess of 30 percent for service-connected right shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected left knee instability is denied.
 
Entitlement to an evaluation in excess of 10 percent for service-connected left knee arthritis is denied.

REMAND

Additional development is needed prior to the adjudication of the Veteran's remaining claims.

Upon remand, the Veteran was afforded a VA hypertension examination in March 2015, at which the examiner noted that he was unable to confirm the diagnosis of hypertension, as there was insufficient evidence of record.  The examiner noted that the Veteran first began taking medication for hypertension in January 1992 and currently takes Lisinopril.  His blood pressure was recorded as 124/103,145/122, and 145/98.  The examiner noted that, the day of the examination, the Veteran had elevated blood pressures that met VA's criteria of hypertension.  The examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, or proximately due to or the result of the Veteran's service-connected condition.  As supporting rationale, the examiner noted that the claim had been denied in the past for "lack objective medical evidence" and the sum total of the examiner's rationale was "[t]here is no nexus."  This is such an utterly inadequate medical opinion that the Board cannot comprehend how the Appeals Management Center failed to return it to the examiner.  

Regarding the Veteran's claim for entitlement to TDIU, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Schedule the Veteran for an appropriate VA hypertension examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

The examiner's attention is drawn to:  post-service elevated blood pressure readings (i.e. 130/90 in a February 2005 medical record from 59th Medical Wing; 140/101 in an October 2006 medical record from 59th Medical Wing; 142/94 in a March 2008 medical record from 27th Medical Group; and 171/101 in a January 2012 private medical record from Dr. Tisdall); elevated blood pressure readings in service (i.e. 160/104 in August 1977; 164/108 in June 1978; 140/90 in October 1978; and 154/96 in August 1993); and the report of high blood pressure on May 1995 Report of Medical History.  

The examiner should determine whether the Veteran has a current diagnosis of hypertension.  If so, the examiner should respond to the following:

a. Is it at least as likely as not that the Veteran's hypertension was caused by his active duty service; and  

b. Is it at least as likely as not that the Veteran's hypertension is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's service-connected knee and lumbar spine disabilities.  In answering this question, the examiner must address the Veteran's contentions that his sedentary lifestyle as a result of his bilateral knee and lumbar spine disabilities caused and/or aggravated his hypertension.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

3. Then, readjudicate the issues remaining on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC which addresses all evidence associated with the claims file since the last SSOC.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


